DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. 
Applicant argues the combination of Abrecht and Zhou is improper as said references are non-analogous.  Specifically, applicant argues Abrecht is drawn to a vacuum capacitor whereas Zhou is drawn to an electrical polymer insulator and thus the references are not in the same field of endeavor.  Applicant further argues the problem to be addressed by the current application is to prevent corona discharge in vacuum capacitors and Zhou neither addresses the same problem nor serves the same purpose as the claimed vacuum capacitor; therefore applicant contends Zhou could not have logically commended itself to the attention of one of ordinary skill in the art faced with the problems addressed in the present application.  Applicant further contends that assuming arguendo, the references were considered to be analogous; said references fail to disclose each and every claimed feature.  Specifically, applicant argues Zhao discloses a shield collar between the protruding edge of the watershed housing and the corona discharge and there is no disclosure of the device being formed without the collar and thus the corona discharge device cannot be construed as teaching a protection means covering the outside housing at a protruding edge.  Applicant further argues Zhao is silent to the outer surface of the protection device is electrically conductive and is silent to the protection device is at the same potential as the collar.  
The examiner finds applicant’s arguments to be unpersuasive.  Firstly, while Zhao may be in a different field of endeavor; the problem of the current application is to protect against corona discharge and Zhao is also directed to protecting against corona discharge.  Furthermore, Albrecht has recognized arcing (corona discharge) as a problem in the field of vacuum capacitors; further supporting that one of ordinary skill in the art would logically look to apply the corona discharge protection concept taught by Zhao to address said problems.  Furthermore, it would have been obvious to one of ordinary skill in the art to use the known technique of protecting an electronic component from corona discharge taught by Zhao to improve the known vacuum capacitor of Albrecht to achieve the predictable result of preventing corona discharge.  When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  As to applicant’s arguments that Zhao fails to disclose the corona discharge device cannot be construed as teaching a protection means covering the outside housing at a protruding edge as there is a shield collar between the elements; it appears applicant is interrupting the limitation “at least one protection means covering on an outside of the enclosure at the at least one protruding edge” to require a direct contact between the components, yet the claim as currently presented does not require such direct contact.  Zhao clearly shows an outside of the enclosure at the at least one protruding edge is covered by element 36.  Lastly, the examiner notes the entirety of component 36 is formed of a semiconductive material and thus the material will have electrical conductivity which would include the area of the outer surface contrary to applicants’ arguments.  Furthermore, as the component 36 makes direct contact with the electrically conductive collar said elements are in direct electrical communication with one another and thus would hold the same potential.
Applicant argues the combination of Hojo and Birrer is improper as said references are non-analogous.  Specifically, applicant argues Birrer is drawn to a composite insulator and thus the reference is not in the same field of endeavor.  Applicant further argues the problem to be addressed by the current application is prevent corona discharge in vacuum capacitors and Birrer neither addresses the same problem nor serves the same purpose as the claimed vacuum capacitor; therefore, applicant contends Birrer could not have logically commended itself to the attention of one of ordinary skill in the art faced with the problems addressed in the present application.  Applicant further contends that assuming arguendo, the references were considered to be analogous; said references fail to disclose each and every claimed feature.  Specifically, applicant argues Birrer discloses another component is  between the protruding edge of the housing and the protection component and there is no disclosure of the device being formed without the intermediate component and thus the corona discharge device cannot be construed as teaching a protection means covering the outside housing at a protruding edge.  Applicant further argues Birrer is silent to the outer surface of the protection device is electrically conductive and is silent to the protection device is at the same potential as the collar.  
The examiner finds applicant’s arguments to be unpersuasive.  Firstly, while Birrer may be in a different field of endeavor; the problem of the current application is to protect against corona discharge and Birrer is also directed to protecting against corona discharge.  Furthermore, it would have been obvious to one of ordinary skill in the art to use the known technique of protecting an electronic component from corona discharge taught by Birrer to improve the known vacuum capacitor of Hojo to achieve the predictable result of preventing corona discharge.  As to applicant’s arguments that Birrer fails to disclose the corona discharge device cannot be construed as teaching a protection means covering the outside housing at a protruding edge as there is an intermediate component between the elements; it appears applicant is interrupting the limitation “at least one protection means covering on an outside of the enclosure at the at least one protruding edge” to require a direct connection between the components, yet the claim as currently presented does not require such direct contact.  Birrer clearly shows an outside of the enclosure at the at least one protruding edge is covered by element 2.  Lastly, the examiner notes the entirety of component 2 is formed of a semiconductive material and thus the material will have electrical conductivity which would include the area of the outer surface contrary to applicant’s arguments.  Furthermore, as the component 2 makes direct contact with the electrically conductive collar said elements are in electrical communication with one another and thus would hold the same potential.
All previous rejected claims strand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5, 7-8, & 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrecht et al. (US 2013/0100574) in view of Zhou et al. (US 6,388,197).
In regards to claim 1,
Abrecht ‘574 discloses vacuum capacitor comprising an enclosure (fig. 1; [0027]) to contain a vacuum dielectric medium, a first electrode (1 – fig. 1; [0027]) and a second electrode (2 – fig. 1; [0027]) separated by said vacuum dielectric medium, the enclosure comprising a first conductive collar (4 – fig. 1; [0027]) in electrical contact with the first electrode and a second conductive collar (5 – fig. 1; [0027]) in electrical contact with the second electrode, the first conductive collar and the second conductive collar being separated by an insulating element (6 – fig. 1; [0027]) of the enclosure, wherein the enclosure exhibits at least one protruding edge (seen in fig. 1), said at least one protruding edge being in electrical contact with the closest of the first conductive collar or the second conductive collar ([0021]).  Abrecht ‘574 fails to disclose wherein the vacuum capacitor comprises at least one protection means covering on an outside of the enclosure at the at least one protruding edge, wherein the at least one protection means is made at least partially of an elastomer, wherein at least an outer surface of the at least one protection means is electrically conductive and is at the same electrical potential as the closest conductive collar to the at least one protruding edge, and wherein the outer surface of the at least one protection means has a radius of curvature greater than a radius of curvature of the at least one protruding edge.

Zhao ‘197 discloses comprising an enclosure, the enclosure comprising a first conductive collar (18 – fig. 1; C2:L59-60 & C3:L12) and a second conductive collar (20 – fig. 1; C2:L59-60 & C3:L12), the first conductive collar and the second conductive collar being separated by an insulating element (14 – fig. 1; C2:L59-60), wherein the enclosure exhibits at least one protruding edge (seen in fig. 2 – wherein element 14 has a protruding edge), said at least one protruding edge being in electrical contact with the closest of the first conductive collar or the second conductive collar (seen in fig. 2), 
at least one protection means (36 – fig. 1-2; C2:L63-65) covering on an outside of the enclosure at the at least one protruding edge (seen in fig. 2), wherein the at least one protection means is made at least partially of an elastomer (C3:L51-60), wherein at least an outer surface of the at least one protection means is electrically conductive and is at the same electrical potential as the closest conductive collar to the at least one protruding edge (fig. 2; C3:L51-60), and wherein the outer surface of the at least one protection means has a radius of curvature greater than a radius of curvature of the at least one protruding edge (seen in fig. 1-2).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 3,
The combination further discloses comprising two protruding edges (seen in fig. 1 of Abrecht ‘574), each of the two protruding edges being covered by a said protection means (seen in fig. 1-2 of Zhao ‘197).  

In regards to claim 4,
The combination further wherein the at least one protruding edge is essentially circular ([0002] of Abrecht ‘574) and the at least one protection means is in the form of a ring (C3:L42-50 of Zhao ‘197).  .  

In regards to claim 5,
Abrecht ‘574 fails to disclose wherein the at least one protection means has a round or oval cross-section.  

Zhao ‘197 wherein the at least one protection means has a round or oval cross-section (fig. 1-2; C3:L42-50).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 7,
Abrecht ‘574 fails to disclose wherein the at least one protection means comprises a recess to accommodate the at least one protruding edge that it covers.  

Zhao ‘197 wherein the at least one protection means comprises a recess to accommodate the at least one protruding edge that it covers (seen in fig. 2).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 8,
Abrecht ‘574 fails to disclose wherein the outer surface of the at least one protection means and an outer surface of the insulating element of the enclosure are in contact and form an angle of less than or equal to 90°.  

Zhao ‘197 discloses wherein the outer surface of the at least one protection means and an outer surface of the insulating element of the enclosure are in contact and form an angle of less than or equal to 90° (fig. 2).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 12,
Abrecht ‘574 fails to disclose wherein the at least one protection means is made at least partially of a compound combining an elastomer matrix and a conductive matrix filler.  

Zhao ‘197 discloses wherein the at least one protection means is made at least partially of a compound combining an elastomer matrix and a conductive matrix filler (C3:L51-60).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 13,
Abrecht ‘574 fails to disclose wherein the at least one protection means is attached to the enclosure by means of an adhesive.  

Zhao ‘197 wherein the at least one protection means is attached to the enclosure by means of an adhesive (C4:L12-20).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 14,
Abrecht ‘574 fails to disclose wherein the adhesive is electrically conductive.  

Zhao ‘197 wherein the adhesive is electrically conductive (C4:L12-20).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 15,
Abrecht ‘574 further discloses wherein the capacitor is a variable vacuum capacitor or a fixed vacuum capacitor (title).

Claim(s) 1-5, 9-10, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009129956A hereafter referred to as Hojo in view of Birrer et al. (US 2011/0030993).
In regards to claim 1,
Hojo discloses vacuum capacitor comprising an enclosure (fig. 1) to contain a vacuum dielectric medium, a first electrode (6 – fig. 1; example 1) and a second electrode (8 – fig. 1; example 1) separated by said vacuum dielectric medium, the enclosure comprising a first conductive collar (1a – fig. 1; abstract) in electrical contact with the first electrode and a second conductive collar (1b – fig. 1; abstract)  in electrical contact with the second electrode, the first conductive collar and the second conductive collar being separated by an insulating element (1 – fig. 1; abstract) of the enclosure, wherein the enclosure exhibits at least one protruding edge (seen in fig. 1), said at least one protruding edge being in electrical contact with the closest of the first conductive collar or the second conductive collar (fig. 1).  Hojo fails to disclose wherein the vacuum capacitor comprises at least one protection means covering on an outside of the enclosure at the at least one protruding edge, wherein the at least one protection means is made at least partially of an elastomer, wherein at least an outer surface of the at least one protection means is electrically conductive and is at the same electrical potential as the closest conductive collar to the at least one protruding edge, and wherein the outer surface of the at least one protection means has a radius of curvature greater than a radius of curvature of the at least one protruding edge.

Birrer ‘993 discloses comprising an enclosure, the enclosure comprising a first conductive collar (8a – fig. 1; [0062]) and a second conductive collar (8b – fig. 1; [0062]), the first conductive collar and the second conductive collar being separated by an insulating element (4 – fig. 1; [0059]), wherein the enclosure exhibits at least one protruding edge (seen in fig. 1), said at least one protruding edge being in electrical contact with the closest of the first conductive collar or the second conductive collar (seen in fig. 1), 
at least one protection means (2 – fig. 1; [0058) covering on an outside of the enclosure at the at least one protruding edge (fig. 1), wherein the at least one protection means is made at least partially of an elastomer ([0030]), wherein at least an outer surface of the at least one protection means is electrically conductive and is at the same electrical potential as the closest conductive collar to the at least one protruding edge (fig. 1; [0030]), and wherein the outer surface of the at least one protection means has a radius of curvature greater than a radius of curvature of the at least one protruding edge (seen in fig. 1).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Birrer ‘993 with the vacuum capacitor of Hojo to obtain a capacitor that has improved protection from the environment as the interface between the collars and insulating element has a further cover. 

In regards to claim 2,
The combination further discloses wherein the radius of curvature of the outer surface of the at least one protection means is at least 1 mm (example 1 of Hojo – diameter of the insulating element is 62 mm (i.e. radius is 31 mm) and therefore the radius of the protection means taught by Birrer ‘993 will be larger than 31 mm when combined to be able to fit around the insulating element).  

In regards to claim 3,
The combination further discloses comprising two protruding edges (seen in fig. 1 of Hojo), each of the two protruding edges being covered by a said protection means (seen in fig. 1 of Birrer ‘993).  

In regards to claim 4,
The combination further wherein the at least one protruding edge is essentially circular (abstract of Hojo) and the at least one protection means is in the form of a ring (fig. 1-3 of Birrer ‘993).  .  

In regards to claim 5,
Hojo fails to disclose wherein the at least one protection means has a round or oval cross-section.  

Birrer ‘993 wherein the at least one protection means has a round or oval cross-section (fig. 2-3).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Birrer ‘993 with the vacuum capacitor of Hojo to obtain a capacitor that has improved protection from the environment as the interface between the collars and insulating element has a further cover. 

In regards to claim 9,
Hojo fails to disclose wherein the at least one protection means is made at least partially out of a not inflammable material according to one of the V1 or V0 classifications of the UL94 standard year 2013.  

Birrer ‘993 discloses wherein the at least one protection means is made at least partially out of a not inflammable material according to one of the V1 or V0 classifications of the UL94 standard year 2013 ([0030]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Birrer ‘993 with the vacuum capacitor of Hojo to obtain a capacitor that has improved protection from the environment as the interface between the collars and insulating element has a further cover. 

In regards to claim 10,
Hojo fails to disclose wherein the at least one protection means is made out of an insulating material coated with an electrical conductive material.  

Birrer ‘993 discloses wherein the at least one protection means is made out of an insulating material coated with an electrical conductive material ([0079]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Birrer ‘993 with the vacuum capacitor of Hojo to obtain a capacitor that has improved protection from the environment as the interface between the collars and insulating element has a further cover. 

In regards to claim 15,
Hojo further discloses wherein the capacitor is a variable vacuum capacitor or a fixed vacuum capacitor (abstract).

Allowable Subject Matter
Claim(s) 6 & 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent (including the correction to the 112 issue present in claim 1) form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest (in combination with the other claim limitations)  wherein the at least one protection means has an essentially semi-conical cross-section with a summit of a cone thereof being oriented towards the closet conductive collar and a base of the cone being oriented towards the insulating element of the enclosure (claim 6).  

The prior art does not teach or suggest (in combination with the other claim limitations) wherein the at least one protection means is coated with aluminum or silver (claim 11). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848